IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

LARRY JEROME WILLIAMS,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-4254

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 6, 2015.

An appeal from the Circuit Court for Jackson County.
William L. Wright, Judge.

Larry Jerome Williams, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, WETHERELL, and SWANSON, JJ., CONCUR.